Illinois Official Reports

                                          Appellate Court



                             People v. Thomas, 2014 IL App (2d) 121203




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      BERNARD THOMAS, Defendant-Appellant.


District & No.               Second District
                             Docket No. 2-12-1203



Filed                        August 5, 2014

Held                         In a prosecution for retail theft where no definition of reasonable
(Note: This syllabus         doubt was initially given to the jury and the trial court, in response to
constitutes no part of the   the deliberating jury’s request for the “legal definition” of reasonable
opinion of the court but     doubt, responded that the definition was to be determined by the jury
has been prepared by the     there was no error, plain or otherwise, since the response was correct,
Reporter of Decisions        regardless of defendant’s contention that the response would lead the
for the convenience of       jury to apply a standard that would be less than proof beyond a
the reader.)                 reasonable doubt.

Decision Under               Appeal from the Circuit Court of Du Page County, No. 12-CF-697; the
Review                       Hon. John J. Kinsella, Judge, presiding.

Judgment                     Affirmed.


Counsel on                   Thomas A. Lilien and Steven E. Wiltgen, both of State Appellate
Appeal                       Defender’s Office, of Elgin, for appellant.

                             Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                             and James P. French, Assistant State’s Attorneys, of counsel), for the
                             People.
     Panel                    JUSTICE SCHOSTOK delivered the judgment of the court, with
                              opinion.
                              Justice Spence concurred in the judgment and opinion.
                              Justice Hudson specially concurred, with opinion.

                                                OPINION

¶1         On September 12, 2013, a jury found the defendant, Bernard Thomas, guilty of one count
       of retail theft (720 ILCS 5/16-25(a)(1) (West 2010)). The sole issue raised in this appeal is
       the constitutional validity of the trial court’s statement to the jury–in response to a written
       question asking for the legal definition of the term “reasonable doubt”–that “[i]t is for you to
       determine.” In arguing that this response violated his due process right to have the State held
       to the burden of proving his guilt beyond a reasonable doubt, the defendant relies on two
       recent appellate court cases, People v. Turman, 2011 IL App (1st) 091019, and People v.
       Franklin, 2012 IL App (3d) 100618, which held that it is reversible error per se for a trial
       court to tell a jury that it must define “reasonable doubt” for itself. We view this holding as
       questionable under applicable precedent of the United States Supreme Court and the Illinois
       Supreme Court. We instead hold that a court must consider the totality of the circumstances
       and determine whether there is a reasonable likelihood that the jury applied a lesser standard
       than beyond a reasonable doubt. We conclude that this standard is not met here and therefore
       affirm the defendant’s conviction.

¶2                                          BACKGROUND
¶3         The defendant was indicted on two counts of felony retail theft. Count I alleged that, on
       March 27, 2012, he took several bottles of liquor from a Jewel-Osco store in Elmhurst with
       the intent to permanently deprive Jewel-Osco of the possession and benefit of the
       merchandise, having been previously convicted of theft (720 ILCS 5/16-25(a)(1) (West
       2010)). Count II alleged the same retail theft, with the added element that the value of the
       liquor taken was over $300 (thereby increasing the sentence (720 ILCS 5/16-25(f)(3) (West
       2010))).
¶4         The jury trial commenced on September 11, 2012. During jury selection, the trial court
       made comments giving the prospective jurors an overview of the case, including the charges
       and the schedule of the trial. With respect to the State’s burden of proof, the trial court stated
       that: the State bore the burden of proving the charges beyond a reasonable doubt; the burden
       of proof never shifted to the defendant; the defendant was presumed innocent of the charges
       throughout the trial; at the end of the trial, if the State did not prove its case beyond a
       reasonable doubt, the jurors would be required to find the defendant not guilty; and if the
       jurors found that the State had sustained its burden of proof beyond a reasonable doubt, they
       would be required to find the defendant guilty. The trial court did not make any comments
       about the meaning of the term “reasonable doubt.”
¶5         Nathan Bown, an assistant director for the Osco portion of the Jewel-Osco store, testified
       that on February 11, 2012, he noticed that an unusual amount of liquor was missing from one
       of the shelves in aisle 7. He checked the surveillance video for the day before and saw an
       African-American man placing bottles of liquor inside his jacket, which was puffy and black


                                                   -2-
       with a furry lining at the neck. The man later walked out the northwest entrance of the store.
       Bown did not call the police, because he did not know who the man was, but he monitored
       aisle 7 closely after that. Bown later observed, via video, the same man stealing liquor from
       aisle 7 on February 20 and 29 and March 12, 14, and 27, 2012. As of March 27, he still had
       not contacted the police because he still did not know who the man was. However, he backed
       up the surveillance video to preserve it.
¶6         Rafael Lopez, a Jewel-Osco employee, testified that he was working at the store on
       March 31, 2012. About 3 p.m. that day, Lopez saw a man leave the store through the
       entrance doors. The man, who walked right past him, was African-American and had a tattoo
       on his neck, and he was wearing a heavy winter coat with a furry lining, although it was a
       warm afternoon. Lopez noticed that he had a big bulge in his midsection. Lopez identified
       the defendant in court as the man he saw leaving the store on that day and as the man shown
       in photographs of aisle 7 taken on that day. Lopez continued to watch as the defendant
       approached the passenger side of a gold four-door vehicle with an older African-American
       man in the driver’s seat. The defendant got into the car. As the car drove away, Lopez was
       behind it and made a note of the number of the license plate, which had a “handicapped”
       emblem. At trial, he testified that the number was either 117346 or 117396 (he could not tell
       whether he had written down a “4” or a“9”). Lopez notified his manager.
¶7         On April 1, Bown learned that another potential theft of liquor had occurred on March
       31. When he checked the surveillance video for that day, he saw the same man he had seen
       earlier taking bottles of liquor and then walking out the northwest entrance. As on earlier
       occasions, the red lights on the anti-theft towers activated. Bown called the Elmhurst police
       and gave them the surveillance video and the license plate number observed by Lopez. Lopez
       was interviewed by the Elmhurst police, who showed him an array of six photographs. He
       identified a photograph of the defendant as the man he had seen leaving the store.
¶8         On April 5, Bown saw a man in the store who looked like the suspect in the surveillance
       videos. The man was pushing a cart containing some liquor bottles. Bown called the police.
       He then began following the man, whom he identified in court as the defendant. After he
       followed the defendant up and down a few aisles, the defendant abandoned his cart and left
       the store. The defendant did not steal anything on April 5. Bown testified that he later
       determined, by looking at the video, that on March 27 the defendant had stolen six bottles of
       Ciroc vodka and three bottles of Hennessey cognac. Bown also generated a receipt showing
       the total value of the liquor taken on that date, which exceeded $300 ($38.99 per bottle of
       Ciroc vodka and $32.99 per bottle of Hennessey cognac).
¶9         Police officer Alexander Kefaloukas of the Elmhurst police department testified that he
       went to the Jewel-Osco store at about 5:30 p.m. on April 5, 2012, after a report was received
       about a potential theft in progress. He met with a store employee who gave him a description
       of a suspect, which he relayed to other police officers.
¶ 10       Elmhurst police officer Michael Campise testified that he responded to the Jewel-Osco
       store at about 5:30 p.m. on April 5. While there, he saw an African-American man loitering
       outside the store. The man walked to a tan Chevy Lumina, which had a license plate with a
       “handicapped” emblem and the number 117346, and got in. Campise told other officers to
       detain the car if it drove away. He later learned that this man was Horace Smith.
¶ 11       Campise received a report that the suspect was leaving the store, and he arrested the
       defendant. Kefaloukas joined him and they searched the defendant, who was wearing a black

                                                  -3-
       “poofy” jacket with fur on the hood. The defendant had a small amount of change in his
       pocket but no other money, and no credit or debit cards.
¶ 12        Elmhurst police officer Edward Coughlin interviewed the defendant at the police station
       at about 6:30 p.m. He gave the defendant Miranda warnings. The defendant, who had a
       tattoo on the side of his neck, appeared agitated and said that he had not stolen anything.
       Coughlin told him that they were interested in prior incidents, not events at the Jewel-Osco
       that day. The defendant said that he had been at the store to pick up some things for his wife.
       Coughlin expressed skepticism, noting that the defendant had only six cents on him when he
       was brought to the police station. The defendant contended that a police officer on the street
       had taken his credit card. However, after Coughlin showed the defendant a surveillance DVD
       and mentioned the dates that the defendant had been seen in the store, the defendant admitted
       that he had stolen liquor from the store. The defendant stated that Smith would drive him to
       the store, where he would take bottles of liquor from the shelf and put them in his jacket. He
       would then sell the liquor on the street to get money for his heroin habit. His habit cost him
       about $60 per day. Coughlin had seen people under the influence of narcotics before and the
       defendant did not seem to be under the influence at the time of the interview.
¶ 13        After closing arguments, the trial court instructed the jury. As part of the instructions, the
       trial court gave Illinois Pattern Jury Instructions, Criminal, No. 2.03 (4th ed. Supp. 2009)
       (hereinafter, IPI Criminal 4th No. 2.03 (Supp. 2009)):
                    “The defendant is presumed to be innocent of the charges against him. This
                presumption remains with him throughout every stage of the trial and during your
                deliberations on the verdict and is not overcome unless from all the evidence in this
                case you are convinced beyond a reasonable doubt that he is guilty.
                    The State has the burden of proving the guilt of the defendant beyond a
                reasonable doubt, and this burden remains on the State throughout the case. The
                defendant is not required to prove his innocence.”
¶ 14        The jury sent out three notes during its deliberations. Only the second is at issue here.
       That note read, “[W]hat is the legal definition of reasonable doubt?” The trial court
       commented to the parties:
                    “It’s not the first time I heard that question. I don’t think the law in Illinois has
                changed, nor the position of the Supreme Court. The only question is how do I wish
                to word my response. My inclination is to say: It is for you to determine; that is for
                you to determine.”
       The State assented; the defense suggested that the jurors be told that if they wanted to find
       the defendant not guilty, they should do so. The trial court then consulted the IPI Criminal
       and noted that it did not recommend any definition. The trial court’s written response read,
       “It is for you to determine.”
¶ 15        The jury found the defendant guilty of count I and not guilty of count II. On October 12,
       2012, the defendant was sentenced to six years’ imprisonment. After his motion to reconsider
       the sentence was denied, he filed a timely notice of appeal.

¶ 16                                          ANALYSIS
¶ 17       The sole issue on appeal is whether the trial court violated the defendant’s due process
       rights through its response to the jury’s note asking for the legal definition of “reasonable

                                                    -4-
       doubt.” The defendant concedes that he did not raise this issue in the trial court (through
       either a contemporaneous objection or a posttrial motion) and thus the issue is forfeited
       unless the trial court’s actions amounted to plain error. The plain error doctrine allows a
       reviewing court to consider unpreserved error when “(1) a clear or obvious error occurred
       and the evidence is so closely balanced that the error alone threatened to tip the scales of
       justice against the defendant, regardless of the seriousness of the error, or (2) a clear or
       obvious error occurred and that error is so serious that it affected the fairness of the
       defendant’s trial and challenged the integrity of the judicial process, regardless of the
       closeness of the evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). The first step
       in determining whether plain error exists is determining whether an error actually occurred.
       People v. Naylor, 229 Ill. 2d 584, 593 (2008).
¶ 18       The defendant argues that, under Turman and Franklin, the trial court’s response to the
       jury’s question about the definition of “reasonable doubt”–”It is for you to determine”–was
       plain error. We begin by setting out the fundamental analysis applicable to this issue, as
       expressed by the United States and Illinois Supreme Courts, before turning to an examination
       of Turman, Franklin, and later decisions.

¶ 19                                  A. Constitutional Requirements
¶ 20       The requirement to correctly instruct the jury on fundamentals such as the proper burden
       of proof is of constitutional dimension. “[T]he Due Process Clause protects the accused
       against conviction except upon proof beyond a reasonable doubt of every fact necessary to
       constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970).
       However, in considering whether a particular jury instruction violated the defendant’s due
       process rights, “the proper inquiry is not whether the instruction ‘could have’ been applied in
       an unconstitutional manner, but whether there is a reasonable likelihood that the jury did so
       apply it.” (Emphasis in original.) Victor v. Nebraska, 511 U.S. 1, 6 (1994).
¶ 21       In 1994, the United States Supreme Court issued its decision in Victor, in which it
       considered whether the jury instructions defining “reasonable doubt” in two state criminal
       cases violated due process. The Court began by laying out the analytical framework for such
       claims:
                   “The beyond a reasonable doubt standard is a requirement of due process, but the
               Constitution neither prohibits trial courts from defining reasonable doubt nor requires
               them to do so as a matter of course. [Citation.] Indeed, so long as the court instructs
               the jury on the necessity that the defendant’s guilt be proved beyond a reasonable
               doubt, [citation], the Constitution does not require that any particular form of words
               be used in advising the jury of the government’s burden of proof. [Citation.] Rather,
               ‘taken as a whole, the instructions [must] correctly conve[y] the concept of
               reasonable doubt to the jury.’ ” Id. at 5 (quoting Holland v. United States, 348 U.S.
121, 140 (1954)).
¶ 22       The Court then summarized the key issue: “The constitutional question *** is whether
       there is a reasonable likelihood that the jury understood the instructions to allow conviction
       based on proof insufficient to meet the Winship standard.” Id. at 6. In assessing this
       likelihood, the court should consider other instructions or comments to the jury that occurred
       during the trial. See id. at 13, 21-22 (considering the other instructions given during the
       defendants’ trials, which provided context for the instructions at issue). Thus, the standard to

                                                  -5-
       be applied in cases such as the one before us is: taken as a whole, were the instructions to the
       jury such that there is a reasonable likelihood that the jury understood those instructions as
       allowing a conviction under a lesser standard than proof beyond a reasonable doubt?

¶ 23                               B. Illinois Supreme Court Precedent
¶ 24        There is no dispute that attempts to define the term “reasonable doubt” for jurors are
       discouraged in Illinois. In People v. Speight, 153 Ill. 2d 365, 374 (1992), the Illinois Supreme
       Court commented that “[t]he law in Illinois is clear that neither the court nor counsel should
       attempt to define the reasonable doubt standard for the jury.” Reflecting this sentiment, there
       is no recommended jury instruction that would provide such a definition. See Illinois Pattern
       Jury Instructions, Criminal, No. 2.05, Committee Note, at 78 (4th ed. 2000) (“The Committee
       recommends that no instruction be given defining the term “ ‘reasonable doubt.’ ”).1
¶ 25        Nevertheless, it is equally clear that providing a jury with a definition of “reasonable
       doubt” does not necessarily constitute reversible error. A review of Illinois Supreme Court
       precedent on this issue demonstrates this: typically, the supreme court finds that giving such
       a definition either is not error or is harmless error. See, e.g., People v. Lucas, 244 Ill. 603,
       615 (1910) (expressing no condemnation of the trial court’s instruction that the term means
       “a serious, substantial doubt and not a mere possibility of a doubt”; supreme court held this
       instruction was not error, noting that “reasonable doubt” need not exclude all possibility of
       doubt, as that state of certainty was almost unattainable in human affairs (internal quotation
       marks omitted)); People v. Moses, 288 Ill. 281, 285-86 (1919) (commenting that the giving
       of lengthy instructions is unnecessary because “there is no better definition of the meaning of
       the words ‘reasonable doubt’ than the words themselves” but adding that such lengthy
       definitions are not necessarily reversible error; affirming the conviction); People v.
       Malmenato, 14 Ill. 2d 52, 61 (1958) (although supreme court discouraged the practice of
       defining “reasonable doubt,” trial court’s instruction on the topic was not error); Speight, 153
Ill. 2d at 374-75 (although “neither the court nor counsel should attempt to define the
       reasonable doubt standard for the jury,” prosecutor’s comments were not reversible error in
       light of trial court’s immediate admonishment to the jury to disregard the comments).
¶ 26        One of the few supreme court cases to find that an instruction defining reasonable doubt
       was reversible error is People v. Cagle, 41 Ill. 2d 528, 536 (1969), in which the trial court
       had instructed the jury that “a doubt, to justify an acquittal, must be reasonable, and it must
       arise from a candid and impartial investigation and consideration of all the evidence in the
       case and unless it [meets a standard described at some length], it is insufficient to authorize a
       verdict of not guilty.” (Internal quotation marks omitted.) The supreme court held that this
       instruction improperly shifted the burden of proof to the defendant by implying that an
       acquittal must be justified, contrary to the presumption of innocence. In reaching this
       conclusion, the supreme court noted that it had “repeatedly held that the legal concept of
       ‘reasonable doubt’ needs no definition.” Id. Nevertheless, giving an instruction on the

           1
             Nothing in Illinois’s hands-off approach to defining “reasonable doubt” for jurors is incompatible
       with Victor, in which the Court noted that due process neither requires nor prohibits definitions of the
       term. Victor, 511 U.S. at 5. See also People v. Failor, 271 Ill. App. 3d 968, 971 (1995) (Victor did not
       conflict with the prevailing practice in Illinois of not defining “reasonable doubt” and trial court did not
       err in refusing to provide jurors with a definition of the term).

                                                        -6-
       concept was not necessarily prejudicial or reversible error, so long as the instruction did not
       improperly minimize the State’s burden of proof or attempt to shift that burden to the
       defendant. Id.
¶ 27       In the years since Victor, the Illinois Supreme Court has only rarely addressed the issue
       of defining “reasonable doubt,” but the essential principles are unchanged. In People v.
       Keene, 169 Ill. 2d 1 (1995), a case involving prosecutorial comments about reasonable doubt,
       the supreme court reaffirmed that, although it is unwise, defining the term is not automatic
       error:
                   “This court has cautioned against attempts by counsel as well as trial judges to
               explain the reasonable doubt standard. [Citation.] The danger is that, no matter how
               well-intentioned, the attempt may distort the standard to the prejudice of the
               defendant. If sufficient prejudice results, reversal is warranted.” (Emphasis added.) Id.
               at 24-25.
       In Keene, the court held that the prosecutor’s comments did not rise to the level of plain
       error. More recently, the supreme court issued People v. Green, 225 Ill. 2d 612 (2007), in
       which it considered whether the failure to formally instruct the jury that the State bore the
       burden of proof as to each and every element of the offense (as part of Illinois Pattern Jury
       Instructions, Criminal, No. 14.04 (4th ed. 2000)) rendered the trial fundamentally unfair. The
       supreme court held that the essential requirements for a fair trial had been met because IPI
       Criminal 4th No. 2.03 (Supp. 2009) (which lays out the State’s general burden of proof and
       the presumption of the defendant’s innocence) had been given. Green, 225 Ill. 2d at 624
       (“once IPI Criminal 4th No. 2.03 was given, the constitutional threshold was met”). Although
       it does not directly bear on the issue of definining reasonable doubt, Green is illuminating
       because it reflects Victor’s emphasis on the constitutional requirement that jurors be told that
       they must apply the beyond a reasonable doubt standard, and Victor holds that it is
       unimportant whether “reasonable doubt” is defined so long as the proper standard is applied.
¶ 28       Thus, under Illinois Supreme Court precedent, it remains the law in Illinois that defining
       “reasonable doubt” is discouraged but is not reversible error per se.

¶ 29                                       C. Turman and Franklin
¶ 30        In 2011, the First District Appellate Court issued Turman, 2011 IL App (1st) 091019,
       ¶ 19, in which it held that the trial court committed reversible error when it answered a jury’s
       request for a definition of “reasonable doubt” by saying that “ ‘reasonable doubt is not
       defined under Illinois law. It is for the jury to collectively determine what reasonable doubt
       is.’ ” The parties had agreed to this response, and the defendant had not identified it as error
       in his posttrial motion, instead raising it for the first time on appeal. The appellate court
       stated that the issue was subject to plain error analysis, rejecting the State’s argument that the
       defendant had acquiesced in the error and could not raise it on appeal. Id. ¶ 27.
¶ 31        Analyzing the trial court’s response to the jury’s question, the Turman court held that,
       although the first part of the response (that the term was not defined under Illinois law) was
       correct, the second part was error:
                “By instructing the jurors that they should collectively determine what reasonable
                doubt was, the court allowed the jury to use a standard that in all likelihood was
                below the threshold of a reasonable doubt standard. *** The effort by the trial court


                                                   -7-
               in this case can be construed as an attempt to define that which the Illinois Supreme
               Court has said cannot be defined in this way.” Id. ¶ 25.
       The Turman court went on to say that the trial court’s response was plain error under both
       prongs of the analysis. The response was error under the first prong because the court viewed
       the evidence as close, and the response “did not clarify the meaning of reasonable doubt.”
       Id. ¶ 27. It also held that, because the error allowed the jury to apply an incorrect standard of
       proof, it affected the fairness and integrity of the trial and violated the defendant’s right to
       due process, thereby amounting to plain error under the second prong. Id.
¶ 32       The Turman court did not provide any detailed explanation as to what aspect of the trial
       court’s response created the probability that the jury applied a lesser standard of proof. Was it
       the use of the word “collectively,” which might have suggested that reasonable doubt meant
       whatever a majority of the group thought, without regard for the beliefs of individual jurors?
       Or was it simply that the trial court gave some response, and the court read Illinois law as
       saying that any response (other than refusing to answer the question) was automatic error?
       The Turman decision left these questions unanswered.
¶ 33       One year later, the Third District Appellate Court issued Franklin, 2012 IL App (3d)
100618. In Franklin, the trial court had stated, during jury selection: “ ‘Beyond a reasonable
       doubt means beyond a reasonable doubt. It’s what each of you individually and collectively,
       as 12 of you, believe is beyond a reasonable doubt.’ ” Id. ¶ 4. During the State’s rebuttal
       closing, the prosecutor reminded the jurors that the trial judge had told them that
       “ ‘[r]easonable doubt is what you believe to be reasonable doubt. You decide what
       reasonable doubt is. Not [defense counsel], not the State, you decide.’ ” Id. ¶ 15. The
       defendant did not make any contemporaneous objections or raise the issue in his posttrial
       motion, but raised the issue on appeal.
¶ 34       The majority in Franklin began by stating that “[t]he United States Constitution does not
       prohibit courts from defining reasonable doubt” (citing Victor), but “judges in Illinois courts
       are prohibited from doing so” (citing Failor and Speight). Id. ¶ 24. The Franklin majority
       went on to state that any attempt to define “reasonable doubt” was error per se: “A trial
       court’s attempt to explain reasonable doubt is improper because there is no better definition
       of reasonable doubt than the words themselves.” Id. ¶ 25; see also id. ¶ 27 (the instruction
       given was improper “because it contravene[d] the Illinois Supreme Court’s mandate that trial
       courts not define reasonable doubt for the jury”). The Franklin majority then followed
       Turman in holding that, “by telling jurors that it was for them to collectively determine what
       reasonable doubt meant,” the trial court’s instruction created a reasonable likelihood that the
       jury had convicted the defendant based on a standard of proof less than beyond a reasonable
       doubt, a structural error requiring reversal. Id. ¶ 28.
¶ 35       Justice Carter dissented from this holding. He set out the constitutional requirements for
       instructing a jury in a criminal trial, including instructions on the presumption of innocence
       and the State’s burden to prove the commission of the offense beyond a reasonable doubt. In
       particular, he noted the United States Supreme Court’s statement that “ ‘the Constitution
       neither prohibits trial courts from defining reasonable doubt nor requires them to do so’ ” and
       “ ‘does not require that any particular form of words be used in advising the jury of the
       government’s burden of proof.’ ” Id. ¶ 48 (Carter, J., concurring in part and dissenting in
       part) (quoting Victor, 511 U.S. at 5). Thus, contrary to the majority’s approach:


                                                   -8-
               “[T]he United States Supreme Court’s ruling in Victor establishes that a jury
               instruction defining reasonable doubt is not automatically erroneous, *** and that
               such an instruction does not automatically violate a defendant’s right to a fair trial as
               guaranteed by the due process clause. See Victor, 511 U.S. at 5; Green, 225 Ill. 2d at
               622 (adopting some of the language set forth in Victor but in a different context).
               Indeed, the Supreme Court noted in Victor that it had only found that a reasonable
               doubt instruction violated the due process clause one time in the past. See Victor, 511
U.S. at 5. According to the Supreme Court, due process is violated only if under the
               totality of the circumstances, there is a reasonable likelihood that the jury understood
               that the instructions allowed it to find the defendant guilty based upon a standard of
               proof that was less than beyond a reasonable doubt.” Id.
¶ 36       Justice Carter then reviewed all of the trial court’s extensive (and correct) comments to
       the jury regarding the State’s burden of proof, the presumption of innocence, and the
       meaning of “reasonable doubt,” as well as all of the prosecutor’s comments (which included
       the statement that beyond a reasonable doubt was the highest standard of proof available
       under the law). He concluded that, considering all of the instructions received by the jury,
       there was not a reasonable likelihood that the jurors believed the trial court’s response
       allowed them to find the defendant guilty under a lesser standard of proof. Id. ¶ 49.

¶ 37                          D. Developments Since Turman and Franklin
¶ 38       Less than six months after it decided Franklin, the Third District issued another opinion
       addressing comments about the meaning of “reasonable doubt.” In People v. Max, 2012 IL
       App (3d) 110385, the prosecutor had made two comments about reasonable doubt. During
       the initial closing argument, the prosecutor acknowledged that the State had the
       responsibility to prove beyond a reasonable doubt that the defendant engaged in theft and
       said he thought the jury would find the State had met this standard. He then said, “ ‘[n]ow,
       beyond a reasonable doubt, there’s–there’s no dictionary definition of that. I would suggest
       to you that if you imagine a balance–.’ ” Id. ¶ 40. Defense counsel objected and the objection
       was sustained. In the defendant’s closing, her attorney argued that the State had failed to
       prove that she took any money, noting that the State had not introduced her financial records
       or shown that she bought expensive items. Id. ¶ 41. On rebuttal, the prosecutor stated: “ ‘We
       all know better in our heart of hearts exactly what went on here. And when you know inside
       your heart of hearts, you know we have met our burden of proof of proving [the defendant]
       guilty beyond a reasonable doubt, and we don’t have to show where she spent the money.’ ”
       Id. ¶ 42.
¶ 39       Justice Carter wrote the opinion in Max, joined by two justices who were not on the panel
       in Franklin. The opinion reiterated much of Justice Carter’s dissent in Franklin and applied
       Victor’s “totality of the circumstances” test rather than the per se approach of Turman and
       Franklin. The court then held that, considering all of the information received by the jury in
       the case, there was not a reasonable likelihood that the jurors understood the prosecutor’s
       comments to mean that they could find the defendant guilty under a lesser standard than
       proof beyond a reasonable doubt. Id. ¶ 56.2

           2
           In People v. Sullivan, 2014 IL App (3d) 120312, the Third District (including one of the justices
       from the Franklin majority) once again addressed an attempt to define “reasonable doubt.” However,

                                                     -9-
¶ 40       The First District also appears to have retreated from its position in Turman, to the extent
       that Turman held that telling jurors that they must define “reasonable doubt” for themselves
       violates a defendant’s due process rights. In People v. Johnson, 2013 IL App (1st) 111317,
       the trial court had made the following comments during jury selection:
                    “ ‘The State has the burden of proof beyond a reasonable doubt. In Illinois we do
                not–it is not defined by the Supreme Court or by the State legislature. That’s
                something for you to decide. But if any of you have served on a civil jury, if you use
                the analogy of a scale, all you have to do is tilt it. And that’s proof beyond a
                preponderance of the evidence.
                    In a criminal case, if you use the same scale, it’s a balance like this. (Indicating.)
                Proof beyond a reasonable doubt is the highest burden that there is at law in Illinois
                and the United States.’ ” Id. ¶ 52.
       The Johnson court rejected the defendant’s argument that these comments constituted plain
       error, stating: “Although we do not condone the reference and comparison to the civil
       standard, we cannot say that the trial court’s comments constitute error, particularly where
       the court told jurors that reasonable doubt was the highest burden at law and that it was for
       them to decide what reasonable doubt meant.” (Emphasis added.) Id. ¶ 54. Johnson did not
       cite to either Turman or Franklin, however.
¶ 41       In People v. Downs, 2014 IL App (2d) 121156, this court recently addressed the issue of
       the proper response to juror confusion about the meaning of reasonable doubt. Like the
       present case, it involved a jury note asking for a definition of reasonable doubt. However, the
       note in Downs was more detailed and suggested that the jury fundamentally misunderstood
       the standard: “ ‘What is your definition of reasonable doubt[:] 80%[,] 70%[, or] 60%?’ ”
       Id. ¶ 4. The trial court consulted with the parties’ attorneys and eventually responded: “ ‘We
       cannot give you a definition ***[;] it is [for you] to define ***.’ ” Id. As here, the defendant
       did not raise the correctness of this response before the trial court, and thus on appeal the
       issue was subject to plain error analysis.
¶ 42       We began by noting the firm position of Illinois law that no definition of “reasonable
       doubt” should be given and stated that, “[b]ased on this authority, we believe that it is
       abundantly clear that giving an erroneous definition of ‘reasonable doubt’ qualifies as error.”
       (Emphasis added.) Id. ¶ 22. We then considered whether the trial court’s response constituted
       an erroneous definition of reasonable doubt.
¶ 43       Analyzing Turman and Franklin, we summarized their holdings as focusing on “(1) the
       improper instruction that the jury is to collectively determine the meaning of reasonable
       doubt, and (2) the danger that the jury will convict a defendant on proof that did not meet the
       reasonable-doubt standard.” Id. ¶ 27. In Downs, the danger that the jury would apply a lesser
       standard to convict was obvious, in light of the reference in the jury’s question to percentages
       as low as 60 percent. “The question, at best, suggests that the jury was predisposed to use a
       standard less than reasonable doubt, and the trial court, by telling the jury that the court

       the court simply distinguished Turman and Franklin on the ground that those cases involved comments
       made by the trial judge, whereas Sullivan involved a prosecutorial comment, which did “not carry as
       grave a danger of distorting the reasonable doubt standard.” Id. ¶ 29. The court concluded that the
       defendant had not shown that the prosecutor’s comment on the reasonable-doubt standard was “so
       egregious that it risked the jury using a lesser standard to convict” the defendant. Id. ¶ 33.

                                                   - 10 -
       would stay out of it and let the jury do whatever it wanted, only compounded the error.”
       Id. ¶ 28. We therefore held that the integrity and fairness of the trial had been impugned, and
       we reversed the conviction and remanded for a new trial.
¶ 44       Importantly, although in Downs we rejected the State’s request to depart from Turman
       and Franklin, we noted that, because of the peculiar facts relating to the content of the jury’s
       note in Downs, we would reverse even if the per se error approach of Turman and Franklin
       was incorrect:
               “[T]he jury’s question regarding reasonable doubt gives us a concrete and undeniable
               view into the jury’s thought process regarding reasonable doubt. By asking if
               reasonable doubt was 80%, 70%, or 60%, the jury clearly showed that it was already
               contemplating a standard less than the reasonable-doubt standard required under the
               law. By instructing the jury that it was ‘your duty to define [the term “reasonable
               doubt,”]’ the trial court gave the jury clear license to continue down its mistaken
               pathway of equating reasonable doubt to some percentage of confidence. The State
               claims that Turman was based on speculation. Even if it were, here we do not have
               that speculation, because the jury’s question provides insight into the jury’s thinking,
               and we do not have to speculate that the jury used a lesser standard. The jury’s
               question clearly shows that there is a reasonable likelihood that it used a lesser
               standard in convicting defendant. Because of this difference, we can follow the
               principles elucidated in Turman even if Turman were wrongly decided ***.” Id. ¶ 37.

¶ 45                                      E. Application to This Case
¶ 46       In this case, the trial court initially provided no definition of reasonable doubt to the jury.
       Thus, it conformed to the dictate of Speight that courts should not attempt to provide such a
       definition. And, even when the jury asked for the “legal definition” of the term, the trial court
       simply responded that the definition was for the jurors to determine.
¶ 47       This response was unquestionably correct. As our supreme court has held, neither the
       court nor counsel should attempt to define reasonable doubt for the jury. Speight, 153 Ill. 2d
       at 374. As a practical matter, the refusal to supply a definition requires jurors to wrestle with
       the term’s meaning themselves. This is no bad thing: the American legal system is premised
       on the belief that jurors represent the conscience of the community and will act diligently and
       thoughtfully in applying the law. Thus, absent any concrete demonstration of error or
       confusion, jurors should be trusted to apply the beyond a reasonable doubt standard
       appropriately. See United States v. Glass, 846 F.2d 386, 387 (7th Cir. 1988) (“ ‘Reasonable
       doubt’ must speak for itself. Jurors know what is ‘reasonable’ and are quite familiar with the
       meaning of ‘doubt.’ ”). A trial court’s instruction that the meaning of “reasonable doubt” is
       for jurors to determine is a correct statement of Illinois law.
¶ 48       The defendant argues that a trial court’s instruction telling jurors that they must define
       reasonable doubt inevitably encourages them to apply a standard that is less than proof
       beyond a reasonable doubt. However, he provides no explanation as to why this should be so,
       other than citing to Turman and Franklin. To the extent that Turman and Franklin held that
       simply instructing jurors that they must determine the meaning of “reasonable doubt” is (1) a
       violation of the Illinois Supreme Court’s proscription against providing a definition or (2)
       reversible error per se, we find them unpersuasive. See O’Casek v. Children’s Home & Aid
       Society of Illinois, 229 Ill. 2d 421, 440 (2008) (decisions of one district of the appellate court

                                                   - 11 -
       are not binding on other districts). To the extent that those two cases rest on some other basis,
       such as the use of the word “collectively” in the instructions in those cases, they are
       distinguishable from this case. Either way, the defendant’s reliance on these cases is
       unavailing.
¶ 49       Under Victor, we must consider all of the instructions received by the jury and determine
       whether there is a reasonable likelihood that the jury convicted the defendant under a lesser
       standard than proof beyond a reasonable doubt. Here, however, the defendant’s sole
       contention of error is the wording of the trial court’s response to the jury’s second question.
       We have found that there was no error in this response. Absent any other evidence that the
       jury applied a lesser standard than proof beyond a reasonable doubt in convicting the
       defendant of count I, we cannot conclude that there is a reasonable likelihood that the
       defendant’s due process rights were violated by the trial court’s instructions to the jury.
       Victor, 511 U.S. at 6.
¶ 50       As we find no error in the trial court’s instructions to the jury in this case, we likewise
       find no plain error. Naylor, 229 Ill. 2d at 593. Accordingly, the defendant’s forfeiture must
       stand. People v. Pastorino, 91 Ill. 2d 178, 188 (1982) (“[p]lain error [doctrine] is a narrow
       and limited exception to the general waiver rule”).

¶ 51                                       CONCLUSION
¶ 52      The judgment of the circuit court of Du Page County is affirmed.

¶ 53      Affirmed.

¶ 54       JUSTICE HUDSON, specially concurring.
¶ 55       I agree with the majority that there is no reasonable likelihood that the jury applied an
       incorrect standard of proof in the present case. I write separately to caution trial courts
       against proceeding down a path that is fraught with peril. It is true that a “trial court has a
       duty to provide instruction to the jury where it has posed an explicit question or requested
       clarification on a point of law arising from facts about which there is doubt or confusion.”
       People v. Childs, 159 Ill. 2d 217, 229 (1994). On the other hand, “[a] trial court may exercise
       its discretion and properly decline to answer a jury’s inquiries where the instructions are
       readily understandable and sufficiently explain the relevant law, where further instructions
       would serve no useful purpose or would potentially mislead the jury.” Id. at 228. As set forth
       by the majority, precedent of both the United States Supreme Court and our supreme court is
       abundantly clear–there is no need for a trial court to attempt to define “reasonable doubt” any
       further than the plain meaning of those two common words conveys. I believe that the better
       practice is to let the phrase speak for itself.
¶ 56       Indeed, even stating something as seemingly innocuous as “it is for you to decide” carries
       risks. Such an instruction could be read as directing a jury that it must try to define or
       interpret the objective meaning of the term. On the other hand, it could be read as vesting a
       jury with the discretion to interpret the term to mean whatever it wants it to mean (like 80%,
       70%, or 60% certitude, as the question was posed by the jury in Downs, 2014 IL App (2d)
121156). In short, any attempt to interpret, define, or even comment on the term “reasonable
       doubt” risks reversal.

                                                  - 12 -